Exhibit 10.1

AMENDMENT TO CONSULTING AGREEMENT

Dated as of April 29, 2007

WHEREAS, Casual Male Retail Group, Inc. (formerly Designs, Inc., the
“Corporation”) and Jewelcor Management, Inc. (the “Independent Contractor”)
entered into a certain Consulting Agreement dated April 29, 2000, as amended by
Letter Agreement dated April 28, 2001, by Letter Agreement dated April 28, 2002,
by Amendment to Consulting Agreement dated April 29, 2003, by Amendment to
Consulting Agreement dated April 26, 2004, by Amendment to Consulting Agreement
dated August 26, 2004, by Amendment to Consulting Agreement dated June 15, 2005
and as amended by Letter Agreement dated May 26, 2006 (hereinafter referred to
as “the Agreement”), and

WHEREAS, Corporation and Independent Contractor wish to amend, modify and/or
restate certain terms, provisions, conditions and covenants of the Agreement.

NOW THEREFORE, for and in consideration of the foregoing, the mutual promises
and covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Corporation and Independent Contractor hereby agree to amend
the Agreement as follows:

1. Term of Agreement. Paragraph 1 of Amendment to Consulting Agreement dated
April 29, 2003 shall be amended to read as follows:

The term of the Agreement shall be extended for a period of two years, with the
period commencing on April 29, 2007. The term can be further extended only by
agreement of both the Corporation and Independent Contractor.

2. Duties. The Independent Contractor will be responsible on the Board’s behalf
for overseeing the direction and execution of transactions concerning the
strategic direction of the Corporation, including

 

  a. any significant acquisitions or dispositions;

 

  b. any merger, business combination or sale of the Corporation or of
substantially all of its assets;

 

  c. any debt or equity financing and/or refinancing;

 

  d. any strategic partnering; and

 

  e. any other major contracts or transactions that the Board of Directors deems
to be “strategic.”

3. Compensation

 



--------------------------------------------------------------------------------

Effective as of the date of this Agreement, subject to the provisions of
Section 4 of the Agreement, the fixed non-bonus consideration to be furnished to
the Independent Contractor (or to Seymour Holtzman if the Independent Contractor
so directs) by the Corporation for the Services rendered by the Independent
Contractor under the Agreement shall consist of annual compensation of $575,000.

Section 4.5 of the Agreement shall be amended to read as follows:

Independent Contractor is not eligible to future participation in any current
executive incentive or bonus program. However, the Board of Directors, at its
own discretion, may choose to award a bonus to Independent Contractor if it
determines that the Independent Contractor’s performance in carrying out its
duties (as described in Paragraph 2 of this Amendment) has been outstanding,
substantially exceeding the Board’s expectations.

THE REMAINING terms of the Agreement shall remain in full force and effect
without change.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Consulting Agreement as a sealed instrument, in any number of counterpart
copies, each of which shall be deemed an original for all purposes, as of the
day and year first written above.

JEWELCOR MANAGEMENT, INC.

By: /s/ Seymour Holtzman

Seymour Holtzman

May 30, 2007

CASUAL MALE RETAIL GROUP, INC.

By: /s/ David A. Levin

David A. Levin

May 30, 2007

By: /s/ Dennis R. Hernreich

Dennis R. Hernreich

May 30, 2007